DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on 11/18/2019.  Claims 1-20 are presented for examination.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: (h) BRIEF SUMMARY OF THE INVENTION according to MPEP § 608.01(d) is missing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhargava (USPN. 2019/0311049).

Regarding claims 1, 13 and 20, Bhargava discloses a medium and system comprising a processor for performing the method of (fig. 1, processor/cpu): 
tracking a count of pending data operations being executed by a first node and replicated to a second node based upon a synchronous replication relationship where data operations are dispatched in parallel to the first node and the second node (par. 14, tracking and par. 28, data operations transferable between nodes and executed in parallel);
executing a metadata operation at the first node based upon the count being equal to zero, wherein a first list of affected inodes modified by the metadata operation are identified 
determining dependency of the metadata operation with respect to pending metadata operations replicated to the second node based upon whether an inode occurs within both the first list of affected inodes and a second list of affected inodes that are modified by the pending metadata operations (figs. 3 and 4, items 302-312, par. 46-47, metadata operation execution and tracking based on relationship within tracking data structure, i.e., child/parent, inode modifications and unlink object metadata operation);
dispatching the metadata operation to the second node based upon the dependency indicating that the metadata operation is independent of the pending metadata operations (par. 55, dispatched operations).  

2. The method of claim 1, comprising: withholding dispatch of the metadata operation based upon the dependency indicating that at least one inode is within both the first list of affected inodes and the second list of affected inodes (par. 55 and claim 1, withholding the metadata dispatched based on dependency child/parent).

3. The method of claim 1, comprising: withholding dispatch of the metadata operation until pending metadata operations affecting same inodes as the metadata operation have finished executing at the second node (par. 55 and claim 3, withholding the metadata dispatched based on metadata already dispatched).  



7. The method of claim 1, comprising: sequentially executing metadata operations at the first node (par. 13, replaying metadata operations serially to determine whether dependent or independent pending operations with respect to other operations).

8. The method of claim 1, comprising: updating the second list of affected inodes with affected inodes within the first list of affected inodes based upon the metadata operation being dispatched to the second node (figs. 3 and 4, items 302-312, par. 46-47, metadata operation execution and tracking based on relationship within tracking data structure, i.e., child/parent, inode modifications and unlink object metadata operation).

9. The method of claim 1, wherein the metadata operation targets a composite object comprising a base inode, a stream directory, and a set of streams, wherein the method comprises: modifying metadata operation handlers executing metadata operations to return the base inode, inodes of the set of streams, and a node of the stream directory as affected inodes for metadata operations targeting the composite object (pars. 46-47, set of objects 

10. The method of claim 1, wherein the metadata operation is determined to be dependent upon a pending metadata operation based upon an affected inode being listed within both the first list of affected inodes of the metadata operation and the second list of affected inodes for the pending metadata operation (pars. 46-47, set of objects includes files and directory inodes that are modified by the metadata operation, link to object metadata operation used to return the relevant files/inodes.  The dependency may comprise a parent). 
 
11. The method of claim 1, wherein the metadata operation is determined to be independent upon a pending metadata operation based upon a lack of overlap between the first list of affected inodes of the metadata operation and the second list of affected inodes for the pending metadata operation  (par. 13, replaying metadata operations serially to determine whether dependent or independent pending operations with respect to other operations yields in overlap i.e., dependent, or no overlap i.e., independent).

12. The method of claim 1, wherein an incoming metadata operation is processed based upon a lack of metadata operations being processed by the first node, wherein the incoming metadata operation is executed on the first node and replicated in parallel to the second node based upon inodes specified by pending data operations being different than affected inodes of the incoming metadata operation (par. 14, metadata operations executed in parallel with other 

14. The non-transitory machine readable medium of claim 13, wherein the instructions cause the machine to: transition the first node and the second node from an asynchronous replication state to a synchronous replication state (fig. 5 and par. 65, semi-synchronous and synchronous relationships between nodes/devices).

15. The non-transitory machine readable medium of claim 14, wherein the instructions cause the machine to: process metadata operations within a metadata log to resolve dependency of the metadata operations with respect to pending metadata operations dispatched to the second node, wherein the metadata operations are logged into the metadata log based upon being executed upon the first node during the transition (pars. 52-53, NVlog and par. 55 and claim 3, withholding the metadata dispatched based on metadata already dispatched is an example of resolving dependency).  

16. The non-transitory machine readable medium of claim 15, wherein a first metadata operation and a second metadata operation are dispatched from the metadata log to the second node in parallel based upon the first metadata operation and the second metadata operation affecting different inodes (par. 14, dispatching metadata operations executed in parallel with respect to other operations).

17. The non-transitory machine readable medium of claim 15, wherein dispatch of a first metadata operation from the metadata log is withheld until completion of a pending metadata operation based upon the first metadata operation and the pending metadata operation affecting a same inode (par. 14, metadata operations executed in parallel with other operations that do not affect the same objects is being equated to the claimed limitation comprising lack of metadata by the first node, as the specific metadata processed is independent of the first node).

18. The non-transitory machine readable medium of claim 15, wherein data modified by data operations during the transition are tracked within a dirty region log, and wherein the instructions cause the machine to:  perform atomic data operations to read modified data tracked by the dirty region log and write the modified data to the second node during a data scan phase, wherein incoming metadata operations are withheld from execution upon the first node until completion of the data scan phase (pars. 52-53, NVlog and par. 55 and claim 3, withholding the metadata dispatched based on metadata and par. 70, read/write data operations and metadata operations to recover data).  
(Note: Applicant defines dirty region to regions of storage object modified by data operations, par. 25)

19. The non-transitory machine readable medium of claim 18, wherein an atomic data operation is withheld from execution until pending metadata operations affecting overlapping .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Bhargava (USPN. 2019/0311049) in view of Avati et al (USPN. 2014/0222878).

Regarding claim 5, Bhargava teaches all the subject matter of independent claim 1 as rejected above, including synchronous replication of data operation and data operations dispatching to first and second node in parallel (Abstract and par. 14, parallel execution of data/independent operations, and par. 55, dispatching metadata operations, Bhargava), but does not explicitly teach “incrementing the count based upon a data operation being dispatched”.  However, Avati 

Regarding claim 6, Bhargava in view of Avati teach decrementing the count (par. 19, decrementing count, Avati) based upon receiving notification that the data operation was executed at one of the first node and the second node (par. 55 and claim 3, withholding the metadata dispatched based on metadata already dispatched, the withholding requires an action based on received message/information regarding the dispatching/executing, Bhargava).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 25, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153